Title: To Thomas Jefferson from Allen Jones, 20 August 1797
From: Jones, Allen
To: Jefferson, Thomas


                    
                        Sir
                        Mount Gallant Aug 20th. 1797
                    
                    By Mr. Macon I was honoured with your favour of May 23d. Phila., also a tin box containing the seed of the bread tree mentioned in your letter, only that there were four instead of two Seeds. Accept my sincere thanks for this communication and be assured no attention shall be wanting on my part to render your benevolent intentions successful. If they could be raised for two or three years in a Greenhouse and then in the Spring of the Year turned into the full ground, I should make no doubt raising them, but I have no Greenhouse, and must therefore do the best I can without one. Whatever may be the issue, I am bound to acquaint you with the progress of this experiment to add this valuable plant to the list of our cultivated Vegetables. As I have long known your ardent wishes for the ease and happiness of your fellow Citizens, I have frequently asked the Gentlemen from your State whether the Teffe or Ensette had been raised, or any attempt made to do it at Monticello? The answer has always been in the Negative. This has surprized me as I knew you had Correspondents both in France and England; where I suppose these plants have been raised, as Mr. Bruce gave liberally of the seeds to both Kingdoms. Perhaps the Teffe is the most valuable acquisition that could be made for the lower parts of Virga. and the Southern States. As it is an annual and reaped like other small grain, there can be no doubt but it would grow any where in the Southern States, and as the Seed is protected by a Capsule I should hope it would escape the Weavil which renders the raising wheat so precarious. As to the Ensette I have not the same hopes, but think it might be cultivated probably as we do the Tannier, which I suppose the same plant that Cap. Cook found in the Islands of the South Sea, and called by the Natives Taro. This does not appear to me to be a name given it by the Natives, but by the Spaniards, and is a corruption of the word Arum of which this plant is a Species. Be this as it may it grows here in great vigour and is a  valuable addition to our esculents. The roots are planted in April in hills three feet apart, they are sown twice or rather hilled twice and taken up in the fall and preserved like potatoes, and those who are accustomed to this root prefer them much to any kind of Potatoes. Our Success with this plant which is a native of the hottest parts of Africa induces me to think we might also raise the ensette. I hope we shall before long hear of Peace in Europe, and then the means of communication will be both frequent and safe, when I wish you would add to the favours you have already done the Public, the introduction of the Seeds of those two plants if to be had. Surely nothing can be so gratifying to an enlightened mind as adding to the felicity of your fellow Citizens by increasing the means of Subsistence. I shall make no apology for this long letter and the Hints in it, but that you have drawn it on yourself, by writing to an old man on his favourite Subject, and I verily believe we must have our hobby’s as long as we live. Believe me with the most Sincere Respect & Esteem Sir Yr Mo. Ob. Hum. Sert.
                    
                        Allen Jones
                    
                